DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7, 11-13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0232175 (hereinafter “Kizhakkepat”), in view of United States Patent Number 4,532,169 (hereinafter “Carley”), in view of United States Patent Application Publication No. US 2014/0271200 (hereinafter “Sutton”), and further in view of United States Patent Number 4,622,254 (hereinafter “Nishimura”).Regarding claims 4, 22 and 23 	Kizhakkepat teaches a composite yoke 500 comprising a plurality of plies 512-562 where each ply has fibers which extend substantially parallel to one axis (unidirectional plies) of either arm 500a, 550b, or 550c of the yoke 500 (Figure 5, and paragraphs [0003], [0042], and [0043]), which corresponds to a composite yoke comprising a plurality of arms, the arms comprising a first arm oriented along a first axis, 512 is aligned with the axis of one arm 500a of the plurality of arms, a second pack of unidirectional plies of the plurality of packs of unidirectional plies 522 is aligned with the axis of one arm 500b of the plurality of arms, and a third pack of unidirectional plies of the plurality of packs of unidirectional plies 532 is aligned with the axis of one arm 500c, where more types of plies may be used, and that each type of ply may be used more than once (Figure 5; and paragraphs [0042] and [0043]), which corresponds to: a center pack of unidirectional plies comprising a first unidirectional ply aligned with the first axis, second unidirectional ply aligned with the second axis, and third unidirectional ply aligned with the third axis; first packs of unidirectional plies positioned adjacent to and on opposite sides of the center pack of unidirectional plies, each of the first packs of unidirectional plies comprising first unidirectional ply aligned with the first axis, second unidirectional ply aligned with the second axis, and third unidirectional ply aligned with the third axis; and outer packs of unidirectional plies positioned adjacent to and on opposite sides of the first packs of unidirectional plies, each of the outer packs of unidirectional plies comprising first unidirectional ply aligned with the first axis, second unidirectional ply aligned with the second axis, and third unidirectional ply aligned with the third axis.  This teaching additionally corresponds to the outermost layers of the composite yoke comprising packs of unidirectional plies. 	Kizhakkepat does not teach first packs of chopped fibers positioned adjacent to 500 of Kizhakkepat with the impregnated mat (pack of chopped fibers), being dispersed between two adjacent packs of unidirectional plies, as taught by Carley, to improve the properties of the resulting yoke by maintaining the fiber orientation of the adjacent packs of unidirectional plies.103 may comprise numerous plies (shear plies) 126 comprising various fiber orientations that intersect the bolt holes 129 at various angles. For example, within the lug 128 region, some fibers run substantially tangentially to the circumference of a bolt holes 129 while other fibers meet the circumference of the bolt holes 129 at an approximately 45 degree angle, and so on.  As a result, the disclosed lug 128 is configured to react to shear applied from every direction without the inclusion of a vertically oriented belt wrapping around the yoke perimeter (paragraph [0059]).  Sutton also illustrates numerous plies (middle packs of shear plies) 126 positioned adjacent to and on opposite sides of a center pack of plies 126 (Figure 5).  The interior plies 126 taught by Sutton correspond to middle packs of shear plies positioned adjacent to and on opposite sides of a center pack.   	Kizhakkepat and Sutton are analogous inventions in the field of fiber reinforced plies for a composite yoke.  It would have been obvious to one skilled in the art at the time of the invention to modify the unidirectional plies of Kizhakkepat with the numerous plies (shear plies) 126 comprising various fiber orientations that intersect the bolt holes 129 at various angles of Sutton to improve the shear force attenuation of the bolt holes of the yoke 500. 	The combination of Kizhakkepat, Carley, and Sutton does not explicitly teach the location for each of the middle packs of shear plies and the first packs of chopped fibers relative to the center pack, first packs, and outer packs of unidirectional plies.  However, 126 of Sutton; and (2) the impregnated mat (packs of chopped fibers) within the overall unidirectional ply stack (including the aforementioned center, first, and outer packs of unidirectional plies) from Kizhakkepat to yield a composite yoke which exhibits a desired shear force attenuation at its bolt holes, and to improve the properties of the resulting yoke by maintaining the fiber orientation of adjacent packs of unidirectional plies. 	Kizhakkepat does not explicitly teach the first packs and the center pack comprise a resin content of more than about: 30% by weight; or 35% by weight. 	Nishimura teaches a fiber reinforced plastic material comprising a fibrous substrate impregnated with a resin matrix (abstract and column 4, lines 19-30).  Nishimura teaches unidirectional fibrous substrates preferably have a resin content of 30-60% by volume because when the resin content is lower than 30% by volume, there is not a sufficient amount of resin to fill the geometrical space confined by the fiber substrate and the reinforcing fibers, causing voids to increase, and the bondability between the fiber substrates and reinforcing fibers decrease and the fiber reinforced plastic properties, particularly tensile strength and shear strength, deteriorate.  On the contrary, when the resin content is higher than 60% by volume, the content of the reinforcing fibers becomes too low and the same characteristic properties deteriorate because of extremely low content of the reinforcing fibers (column 7, lines 47-68).  Nishimura is silent with regards to the resin content being present in the fibrous substrate on a weight basis percentage.  However, absent a showing of criticality with respect to the resin content (a result-effective variable), it would have been obvious to a Regarding claims 6 and 7	In addition, Carley teaches the one or more layers of chopped lower performance reinforcing fibers (first packs of chopped fibers) is impregnated with a matrix polymer and is in the form of a molding compound (column 5, lines 11-14), which corresponds to a mat or preform of chopped fibers.Regarding claim 11	In addition, Kizhakkepat teaches a plurality of (center) packs of unidirectional plies comprises plies 512-542 that extend continuously across all arms of the composite 500 (Figure 5).Regarding claim 12 	In addition, Kizhakkepat teaches the composite yoke 500 comprises three arms 500a-500c and the plurality of packs of unidirectional plies comprises plies 552a-552c that extend across two arms of the three arms (Figure 5).Regarding claim 13	In addition, Kizhakkepat teaches the composite yoke 500 comprises three arms 500a-500c and a plurality of plies 552a-552c extend across only two arms of the plurality of arms (Figure 5).  Moreover, with the modification of Kizhakkepat by Carly, as noted above regarding claim 22, this combination contemplates the dispersal of a pack of a chopped fiber mat between adjacent unidirectional plies to yield a yoke with improved abrasion resistance and basic strength.  Therefore, it would have been an obvious matter of design choice to place the pack of a chopped fiber mat of Carly between the unidirectional plies, including any one of ply 552a, 552b, or 552c, as illustrated by Kizhakkepat, to yield a yoke with the aforementioned improved properties.  This corresponds to the claimed feature requiring the first packs (at least one pack) of chopped fibers to extend across only two arms of the plurality of arms.
Response to Arguments
Applicant’s arguments, see page 7, filed 20 September 2021, with respect to the rejection of claim 13 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claim 13 under 35 USC §112(b) has been withdrawn. 
Applicant’s arguments, see page 7, filed 20 September 2021, with respect to the rejection of claims 4, 6, 7, 11-13 and 22 under 35 USC §103 as being unpatentable over Kizhakkepat, Carley, and Sutton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional consideration of Nishimura, as detailed in the updated rejection of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 2013/0280479 teaches tailoring the resin content of a unidirectionally oriented fiber reinforced plastic molded article improves surface design (abstract and paragraph [0017]). 	US 2010/0035018 teaches tailoring the resin content of a unidirectionally oriented fiber reinforced plastic improves adhesion to adjacent layers (abstract and paragraph [0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783